AMENDMENT
TO THE
PROTOTYPE DEFINED CONTRIBUTION PLAN
BASIC PLAN DOCUMENT #01

The Employer named in the Adoption Agreement hereby amends the Plan to reflect
certain provisions of the Economic Growth and Tax Relief Reconciliation Act of
2001 ("EGTRRA").  This amendment is intended as a good faith compliance with the
requirements of EGTRRA and is to be construed in accordance with EGTRRA and
guidance issued thereunder.  This amendment shall supersede the provisions of
the Basic Plan Document #01 to the extent those provisions are inconsistent with
the provisions of this amendment.  The Basic Plan Document #01 is hereby amended
as follows: 



1.         Paragraph 1.16 of the Basic Plan Document #01 entitled
"Compensation," under the paragraph entitled "Limitation on Compensation" is
amended effective for Plan Years beginning after December 31, 2001, by the
addition of the following three sentences at the end of the paragraph: 



            "The annual Compensation of each Participant taken into account in
determining allocations for any Plan Year beginning after December 31, 2001,
shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Code Section 401(a)(17)(B).  Annual Compensation means
Compensation during the Plan Year or such other consecutive 12-month period over
which Compensation is otherwise determined under the Plan (the determination
period).  The cost-of-living adjustment in effect for a calendar year applies to
annual Compensation for the determination period that begins with or within such
calendar year." 



2.         Paragraph 1.55 of the Basic Plan Document #01 entitled "Key
Employee," is deleted in its entirety and replaced with the following for Plan
Years beginning after December 31, 2001: 



"1.55    Key Employee   Key Employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the determination date was an officer of the Employer having annual
Compensation greater than $130,000 [as adjusted under Code Section 416(i)(1) for
Plan Years beginning after December 31, 2002], a five percent (5%) owner of the
Employer, or a one percent (1%) owner of the Employer having annual Compensation
of more than $150,000.  For this purpose, annual Compensation means Compensation
within the meaning of Code Section 415(c)(3).  The determination of who is a Key
Employee will be made in accordance with Code Section 416(i)(1) and the
applicable Regulations and other guidance of general applicability issued
thereunder." 



3.         Paragraph 4.4 of the Basic Plan Document #01 entitled "Rollover
Contributions," is amended by the addition of the following paragraph (g) which
shall read as follows: 



"(g)       If elected by the Employer in the Adoption Agreement, the Plan will
accept Participant Rollover Contributions and/or Direct Rollovers of
distributions made after December 31, 2001, from the types of plans specified in
the Adoption Agreement, beginning on the Effective Date specified in the
Adoption Agreement." 



4.          Paragraph 4.7 of the Basic Plan Document #01 entitled "Elective
Deferrals in a 401(k) Plan," is amended by the addition of three new paragraphs
(g), (h) and (i) which shall read as follows: 

"(g)       No Participant shall be permitted to have Elective Deferrals made
under this Plan, or any other Qualified Plan maintained by the Employer during
any taxable year, in excess of the dollar limitation contained in Code Section
402(g) in effect for such taxable year, except to the extent permitted under
subparagraph (h) below and Code Section 414(v), if applicable. 



(h)        If elected by the Employer in the Adoption Agreement, all Employees
who are eligible to make Elective Deferrals under this Plan and who have
attained age fifty (50) before the close of the Plan Year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, Code Section 414(v).  Such catch-up contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Code Sections 402(g) and 415.  The Plan shall not be treated as
failing to satisfy the provisions of the Plan implementing the requirements of
Code Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable,
by reason of the making of such catch-up contributions. 



(i)         Except to the extent permitted under subparagraph (h) above, the
Adoption Agreement, EGTRRA 631 and Code Section 414(v), the maximum salary
reduction contribution that can be made to this Plan is the amount determined
under Code Section 408(p)(2)(A)(ii) for the calendar year." 



5.          Effective as of the date set forth in the Adoption Agreement Section
entitled "Distribution Upon Severance from Employment," paragraph 6.3 of the
Basic Plan Document #01 entitled "Benefits on Termination of Employment " is
amended by the addition of paragraphs (i) and (j) which shall read as follows: 



"(i)        If elected by the Employer in the Adoption Agreement, this paragraph
shall apply for distributions and severances from employment occurring after the
dates specified in the Adoption Agreement. 



            A Participant's Elective Deferrals, Qualified Non-Elective
Contributions, Qualified Matching Contributions, and earnings attributable to
these contributions shall be distributed on account of the Participant's
severance from employment.  However, such a distribution shall be subject to the
other provisions of the Plan regarding distributions, other than provisions that
require a separation from Service before such amounts may be distributed. 



(j)         If elected by the Employer in the Adoption Agreement, the value of a
Participant's nonforfeitable account balance shall be determined without regard
to that portion of the account balance that is attributable to rollover
contributions (and the earnings allocable thereto) within the meaning of Code
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16).  If the
value of the Participant's nonforfeitable account balance as so determined is
$5,000 or less, the Plan shall immediately distribute the Participant's entire
nonforfeitable account balance." 



6.          Effective as of the date set forth in the Adoption Agreement Section
entitled "Distribution Upon Severance from Employment," paragraph 6.6 of the
Basic Plan Document #01 entitled "Commencement of Benefits," is amended by the
addition of paragraph (d) which shall read as follows: 



"(d)       If elected by the Employer in the Adoption Agreement, this paragraph
shall apply for distributions and severances from employment occurring after the
dates specified in the Adoption Agreement. 



            A Participant's Elective Deferrals, Qualified Non-Elective
Contributions, Qualified Matching Contributions, and earnings attributable to
these contributions shall be distributed on account of the Participant's
severance from employment.  However, such a distribution shall be subject to the
other provisions of the Plan regarding distributions, other than provisions that
require a separation from Service before such amounts may be distributed." 



7.         The following new paragraph (c) is added to paragraph 6.7 of the
Basic Plan Document #01 entitled "Transitional Rules for Cash-Out Limits" and
shall apply if elected by the Employer in the Adoption Agreement and be
effective as specified in the Adoption Agreement. 



"(c)       If elected by the Employer in the Adoption Agreement, for purposes of
this paragraph 6.7, the value of a Participant's nonforfeitable account balance
shall be determined without regard to that portion of the account balance that
is attributable to Rollover Contributions (and the earnings allocable thereto)
within the meaning of Code Sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii), and 457(e)(16).  If the value of the Participant's
nonforfeitable account balance as so determined is $5,000 or less, the Plan
shall immediately distribute the Participant's entire nonforfeitable account
balance." 



8.         Paragraph 6.9 of the Basic Plan Document #01 entitled "Hardship
Withdrawals," is amended effective January 1, 2002 by the addition of the
following paragraph (d): 



"(d)      A Participant who receives a distribution of Elective Deferrals after
December 31, 2001, on account of Hardship shall be prohibited from making
Elective Deferrals and Voluntary After-tax Contributions under this and all
other Plans of the Employer for six (6) months after receipt of the
distribution.  A Participant who receives a distribution of Elective Deferrals
in calendar year 2001 on account of Hardship shall be prohibited from making
Elective Deferrals and Voluntary After-tax Contributions under this and all
other Plans of the Employer for the period specified by the Employer in the
Adoption Agreement." 



9.         Paragraph 6.10 of the Basic Plan Document #01 entitled "Direct
Rollover of Benefits," is amended effective January 1, 2002 by the addition of
the following paragraph (e): 



"(e)       This paragraph shall apply only to distributions made after December
31, 2001.  For purposes of the Direct Rollover provisions in paragraph 6.10 of
the Plan, an Eligible Retirement Plan shall also mean an annuity contract
described in Code Section 403(b) and an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state which agrees
to separately account for amounts transferred into such plan from this Plan. 
The definition of Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
alternate payee under a Qualified Domestic Relations Order, as defined in Code
Section 414(p). 



            For purposes of the Direct Rollover provisions in paragraph 6.10 of
the Plan, any amount that is distributed on account of Hardship shall not be an
Eligible Rollover Distribution and the distributee may not elect to have any
portion of such a distribution paid directly to an Eligible Retirement Plan. 



            For purposes of the Direct Rollover provisions in paragraph 6.10 of
the Plan, a portion of the distribution shall not fail to be an Eligible
Rollover Distribution merely because the portion consists of Voluntary After-tax
Contributions which are not includible in gross income.  However, such portion
may be transferred only to an individual retirement account or annuity described
in Code Section 408(a) or (b), or to a qualified Defined Contribution Plan
described in Code Section 401(a) or 403(a) that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible." 



10.        Article IX of Basic Plan Document #01 entitled "VESTING," is hereby
amended effective for the first Plan Year beginning after December 31, 2001, by
adding a new paragraph 9.12 entitled "Vesting of Employer Matching
Contributions" which shall read as follows: 



"9.12    Vesting Of Employer Matching Contributions   This section shall apply
to Participants with an account balance derived from Employer Matching
Contributions who complete an Hour of Service under the Plan in a Plan Year
beginning after December 31, 2001.  If elected by the Employer in the Adoption
Agreement, this section shall also apply to all other Participants with an
account balance derived from Employer Matching Contributions. 



            A Participant's account balance derived from Employer Matching
Contributions shall vest as provided in Section XIII(E) of the Adoption
Agreement if elected." 

11.        Article X of Basic Plan Document #01 entitled "LIMITATIONS ON
ALLOCATIONS," is amended by the addition of the following paragraph 10.6
entitled "Annual Additions" which shall read as follows: 



"10.6     Annual Additions   Except to the extent permitted under Section 4.7(h)
of Basic Plan Document #01 and under Code Section 414(v), the Annual Addition
that may be contributed or allocated to a Participant's account under the Plan
for any Limitation Year beginning after December 31, 2001, shall not exceed the
lesser of: 



(a)        $40,000, as adjusted for increases in the cost-of-living under Code
Section 415(d), or 



(b)        100% of the Participant's Compensation, within the meaning of Code
Section 415(c)(3), for the Limitation Year. 



            The Compensation limit referred to in (b) above shall not apply to
any contribution for medical benefits after separation from Service [within the
meaning of Code Section 401(h) or Code Section 419A(f)(2)] which is otherwise
treated as an Annual Addition." 



12.        Effective for Plan Years beginning after December 31, 2001, paragraph
11.7(b) of the Basic Plan Document #01 is amended by the deletion of this
paragraph which outlines the multiple use test described in Treasury Regulations
Section 1.401(m)-2. 



13.        Paragraph 12.9 of the Basic Plan Document #01 entitled "Participant
Loans" is amended effective January 1, 2001 by deleting the language at
subsection (i) and replacing it with the following: 



"(i)        Effective for Plan loans made after December 31, 2001, Plan
provisions prohibiting loans to any Owner-Employee or Shareholder Employee shall
cease to apply." 



14.        Paragraph 14.2 of the Basic Plan Document #01 entitled "Minimum
Contribution" is amended for Plan Years beginning after December 31, 2001 by the
addition of the following two new subparagraphs at the end of the paragraph
which shall read as follows: 



"Matching Contributions - Employer Matching Contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of Code
Section 416(c)(2).  The preceding sentence shall apply with respect to Matching
Contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. 
Employer Matching Contributions that are used to satisfy the minimum
contribution requirements shall be treated as Matching Contributions for
purposes of the Actual Contribution Percentage Test and other requirements of
Code Section 401(m). 



Contributions Under Other Plans

- The Employer may provide in the Adoption Agreement that the minimum benefit
requirement shall be met in another plan, including another plan that consists
solely of a cash or deferred arrangement which meets the requirements of Code
Section 401(k)(12) and Matching Contributions which meet the requirements of
Code Section 401(m)(11)." 





15.        The Top-Heavy requirements of Code Section 416 and Article XIV of the
Basic Plan Document #01 shall not apply in any Plan Year beginning after
December 31, 2001, in which the Plan established under the Basic Plan Document
#01 consists solely of a cash or deferred arrangement which meets the
requirements of Code Section 401(k)(12) and Matching Contributions which meet
the requirements of Code Section 401(m)(11). 



            This paragraph shall apply for purposes of determining whether the
Plan is a Top-Heavy Plan under Code Section 416(g) for Plan Years beginning
after December 31, 2001, and whether the Plan satisfies the minimum benefits
requirements of Code Section 416(c) for such years.  This section amends Article
XIV of the Basic Plan Document #01 by adding paragraph 14.7 entitled
"Determination of Top-Heavy Status." The paragraph shall read as follows: 



"14.7     Determination Of Top-Heavy Status 



(a)        Determination of Present Values and Amounts - This paragraph 14.7
shall apply for purposes of determining the Present Values of accrued benefits
and the amounts of account balances of Employees as of the Top-Heavy
Determination Date. 



(b)        Distributions During the Plan Year Ending on the Top-Heavy
Determination Date - The Present Value of accrued benefits and the amounts of
account balances of an Employee as of the Top-Heavy Determination Date shall be
increased by the distributions made with respect to the Employee under the Plan
and any plan aggregated with this Plan under Code Section 416(g)(2) during the
1-year period ending on the Top-Heavy Determination Date.  The preceding
sentence shall also apply to distributions under a terminated plan which, had it
not been terminated, would have been aggregated with this Plan under Code
Section 416(g)(2)(A)(i).  In the case of a distribution made for a reason other
than separation from Service, death, or Disability, this provision shall be
applied by substituting "5-year period" for "1-year period." 



(c)        Employees Not Performing Services During the Plan Year Ending on the
Top-Heavy Determination Date - The accrued benefits and accounts of any
individual who has not performed services for the Employer during the 1 -year
period ending on the Top-Heavy Determination Date shall not be taken into
account." 



 